     SHAWN N. ANDERSON
                                                                       FILED
                                                                   DISTRICT COURT OF GUAM
     United States Attorney
     BENJAMIN K. PETERSBURG                                                P6B812D20
     Assistant U.S. Attorney
     Sirena Plaza, Suite 500                                         JEANNE G. QUJNATA
     108 Hernan Cortez Avenue
     Hagatna, Guam 96910
     PHONE: (671)472-7332
     FAX: (671)472-7215

     Attorneys for the United States of America

                               IN THE UNITED STATES DISTRICT COURT


                                    FOR THE TERRITORY OF GUAM


 9    UNITED STATES OF AMERICA.                         MAGISTRATE CASE NO.
                                                                                      0-00016

10                                   Plaintiff.                      COMPLAINT


11                  vs.                                        VISA FRAUD PERJURY
                                                                 [18U.S.C. § 1546(a)]
12    YEN HSIN LIU.
                                     Defendant.
13


14
     THE UNDERSIGNED COMPLAINANT CHARGES UPON INFORMATION AND BELIEF
15   THAT:


16           On or about January 14, 2020, in the District of Guam and elsewhere, the Defendant,

17   YEN HSIN LIU, did knowingly make under oath or subscribe as true under penalty of perjury

18   under the laws of the United States false statements with respect to material facts in applications,

19   affidavits, or other documents required by the immigration laws, and knowingly presented to

20   USCIS such applications, affidavits or other documents containing the false statements, to wit:

21   Electronic System for Travel Authorization (ESTA) applications and statements to Customs and

22   Border Protection Inspection officers, requirements for entry into the United States under the

23   Visa Waiver Program.

24



                                             ORIGINAL
                  Case 1:20-mj-00016 Document 1 Filed 02/21/20 Page 1 of 4
 1          In said ESTA applications and statements to Customs and Border Protection Inspection

 2   officers for entry into the United States, the Defendant, YEN HSIN LIU, did willfully and

 3   knowingly state a material matter which she did not believe to be true, to wit: that she was not

 4   currently seeking employment in the United States and omitted to disclose that she intended to

 5   illegally work in Guam as a masseuse at Asia Therapeutic Massage, she then and there knew said

 6   statements were false, in that the Defendant YEN HSIN LIU applied for admission as a tourist

 7   under the Visa Waiver Program and was admitted as such, and did not disclose to Customs and

 8   Border Protection Officers that she intended to illegally work in Guam as a masseuse at Asia

 9   Therapeutic Massage,

10          In violation of Title 18, United States Code, Section 1546(a).

11          COMPLAINANT FURTHER STATES:


12          I, Blu A. Shiroma, being duly sworn, do hereby depose and say the following:

13          1)      I am a Special Agent (SA) of the United States Department of Homeland Security

14   (DHS), Immigration and Customs Enforcement (ICE), Homeland Security Investigation (HSI)

15   and have been so employed since December of 2008. I am currently assigned to the Resident

16   Agent in Charge (RAC) Guam Office. Prior to HSI, I was employed with the U.S. Customs and

17   Border Protection (CBP) beginning June of 2002. Prior to that employment, I was employed by

18   Guam Customs and Quarantine Agency (CQA) as a Customs Officer II on October of 1995.

19          2)      I am a graduate of the Criminal Investigator Training Program (CITP) and the

20   ICE Special Agent Training (ICE-SAT) Academy held at the Federal Law Enforcement Training

21   Center in Glynco, Georgia. I have received classroom and on the job training in the areas of

22   general law enforcement, criminal investigative techniques, interviews and interrogations,

23   general and electronic surveillance and criminal law including search and seizure.

24




                  Case 1:20-mj-00016 Document 1 Filed 02/21/20 Page 2 of 4
 1           3)      My duties as a Special Agent with HSI include investigating both criminal and

 2   administrative violations of federal laws of Titles 8, 18, 19, 21, 31 and others; specifically

 3   including but not limited to violations of Title 8, United States Code (USC), Sections 1324 -

 4   Bringing in and Harboring Certain Aliens and Title 18 USC Sections 1546 - Visa Fraud.

 5           4)      The information in this affidavit is based on my personal knowledge, information

 6   provided to me by other law enforcement officers and individuals, and the reports and

 7   memoranda of other law enforcement officers. The information in this affidavit is provided for

 8   the limited purpose of establishing probable cause. The information is not a complete statement

 9   of all the facts related to this case.


10           5)      On or about January 14, 2020, a female Taiwanese national identified as Yen

11   Hsin LIU ("LIU") arrived in the United States at Tamuning, Guam, and presented a Taiwan

12   passport #350263207, to a U.S. Customs and Border Protection (CBP) officer for immigration

13   inspection. LIU was admitted as tourist under the Visa Waiver Program (VWP), a program that

14   does not authorize employment in the United States. Prior to her arrival, LIU completed online

15   Electronic System for Travel Authorization (ESTA) applications, a requirement for entry into the

16   U.S. under the VWP.


17           6) As part of the ESTA online application process, applicants are required to truthfully

18   answer a questionnaire which is material to the outcome of ESTA application. On Question #6,

19   which asks, "Are you currently seeking employment in the United States or were previously

20   employed in the United States without prior permission from the U.S. government?", LIU

21   answered "No," when in fact she was illegally employed as a masseuse at Asia Therapeutic

22   massage in Tamuning, Guam in violation of U.S. Immigration law after her entry.

23           7) Additionally, upon entry into Guam, LIU was inspected by CBP Officers at the Guam

24




                    Case 1:20-mj-00016 Document 1 Filed 02/21/20 Page 3 of 4
 1   Port of Entry. During immigration inspection, LIU applied for admission as tourist under the

 2   VWP and was admitted as such. LIU did not disclose to the CBP inspecting officers that she

 3   intended to illegally work in Guam as a masseuse at Asia Therapeutic massage.

 4          8) On February 20, 2020, HSI special agents conducted a custodial interview of Yu-Jou

 5   WU, after reading WU the Miranda Warnings. During the interview, WU admitted to HSI

 6   Special Agents that LIU was working as a masseuse at Asia Therapeutic massage, which is in

 7   violation of her U.S. immigration status. Additionally, Chien Yin Ko ROLLEN, owner and

 8   manager of Asia Therapeutic massage, who is the employer of both WU and LIU, informed HSI

 9   Special Agents that LIU, a Taiwanese citizen, entered Guam as a tourist under the Visa Waiver

10   program and was illegally employed as a masseuse at Asia Therapeutic massage. ROLLEN pays

11   LIU for her services which is in violation of her U.S. Immigration status.

12          9) Based on the foregoing facts, my knowledge and experience, I submit there is probable

13   cause to believe that Yen Hsin LIU is in violation of 18 USC 1546, Visa Fraud.

14


15          FURTHER AFFIANT SAYETH NAUGHT.


16


17
                                                          BLU SHIROMA
18
                                                          Special Agent
                                                          Homeland Security Investigations
19


20
            SUBSCRIBED AND SWORN to before me on this ^                   dav^t/February 2020
21


22

                                                          MICHEL J. BORDALLO
23                                                        U.S. Magistrate Judge

24




                  Case 1:20-mj-00016 Document 1 Filed 02/21/20 Page 4 of 4
